Citation Nr: 1800030	
Decision Date: 01/02/18    Archive Date: 01/19/18

DOCKET NO.  10-27 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for osteoarthritis of the left shoulder.


REPRESENTATION

Veteran represented by:	Mark A. Dunham, Agent


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claim was previously denied by the Board in an August 2015 decision.  However, in April 2017, the United States Court of Appeals for Veterans Claims (CAVC) vacated the August 2015 Board decision and remanded this matter because it found the Board's statement of reasons and bases for the August 2015 decision to be inadequate.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2)(2012).


REMAND

In its April 2017 remand order, CAVC found that the Board failed to provide an adequate statement of reasons or bases to support its determinations that VA satisfied its duty to assist and that the Veteran was not entitled to an increased disability rating for osteoarthritis of the left shoulder.  CAVC found that it is not clear whether the VA examinations of record adequately address how weakened or abnormal movement affects the Veteran's left shoulder range of motion and function.  Compare the June 2011 VA shoulder examination (finding no weakness) with the October 2011 VA shoulder examination (finding weakened movement).  In light of these findings by CAVC, the AOJ should afford the Veteran a current VA examination of his osteoarthritis of the left shoulder.  The AOJ should ensure that the VA examiner adequately assesses the Veteran's functional limitations in the left shoulder including any functional limitations due to weakness with detailed rationale.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should contact the Veteran and his representative and request their assistance in identifying any outstanding relevant private or VA treatment records.  The AOJ should make reasonable attempts to obtain the Veteran's current treatment records from VA treatment facilities and any additional outstanding relevant records.

2. After undertaking the development listed above to the extent possible, the AOJ should schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the current severity of the Veteran's service-connected osteoarthritis of the left shoulder.  The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  After reviewing the claims file and examining the Veteran, the examiner should specifically address the following: 

a)  Range of motion testing should be undertaken, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and (4) as a result of pain, weakness, fatigability, or incoordination.  The examiner should also address whether there is a difference in active range of motion, versus passive range of motion.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe any associated functional limitations.  
   
b)  The examiner should specifically offer an opinion as to the impact of any functional loss due to pain, weakness, fatigability, incoordination, or abnormal movement during flare-ups, considering all procurable and assembled data, and by obtaining all tests and records that might reasonably illuminate the medical analysis.  The examiner must, at a minimum, ask the Veteran to describe the severity, frequency, duration, or functional loss manifestations related to flare-ups.  
   
c)  The examiner should specifically offer an opinion as to the impact of repetitive use over time on the Veteran's functional abilities.  If the examiner deems it necessary, the Veteran should be asked to engage in repetitive use over time prior to the examination.
   
A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).
   
3. After completing the above actions and any other necessary development, the claim must be readjudicated.  If the claim remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


